CALOGERO, J.,
would grant a rehearing simply for the purpose of amending this Court’s 2/21/86 writ grant and summary order to delete that portion remanding for a new hearing, now made unnecessary by settlement between the parties. Nonetheless I note that with the majority’s simple denial of the rehearing and the parties’ motion, the parties are still at liberty to obviate a new hearing before the Board by appropriate agreement before the Board.
MOTION TO RECALL WRIT ISSUED HEREIN AND MOTION TO DISMISS APPLICATION FOR REHEARING Denied.